Case 0:21-mj-06163-PMH Document 2 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.    21-06163-HUNT


 UNITED STATES OF AMERICA,
               Plaintiff,

 vs.

 RICHARD L. HARRIS,
                   Defendant.
 ________________________________/

                             NOTICE OF ASSIGNMENT

       The above captioned case has been assigned to the Assistant Federal Public

 Defender specified below.   Please send all notices and inquiries to this attorney at

 the address listed.

                                        Respectfully submitted,

                                        MICHAEL CARUSO
                                        FEDERAL PUBLIC DEFENDER

                                 By:    s/Daryl E. Wilcox
                                        Daryl E. Wilcox
                                        Assistant Federal Public Defender
                                        Florida Bar No. 838845
                                        One E. Broward Boulevard, Suite 1100
                                        Ft. Lauderdale, FL 33301-1842
                                        (954) 356-7436
                                        Daryl_Wilcox@fd.org, E-mail
Case 0:21-mj-06163-PMH Document 2 Entered on FLSD Docket 03/19/2021 Page 2 of 2




                            CERTIFICATE OF SERVICE

       I HEREBY certify that on March 19, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF.           I also certify that the

 foregoing document is being served this day on all counsel of record via transmission

 of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.

                                        By:   s/ Daryl E. Wilcox
                                              Daryl E. Wilcox
